DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission, filed on 03/01/2022, addressing claims 1-10 and 12 rejection from the non-final office action (10/01/2021) by amending claims 1, 5-7, and 12; cancelling claims 4 and 10; and adding new claims 18-22 is entered and will be addressed below.

Election/Restrictions
Claims 11 and 13-17 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention Group II, there being no allowable generic or linking claim.

Claim Interpretations
The “a first exhaust aperture” of claim 1 is considered antecedent of “the exhaust aperture” of claims 7 and 22.

The “wherein the flow of material comprises carrier gas and material entrained in the carrier gas and ejected from the first delivery aperture that did not adsorb to the substrate after being ejected from the first delivery aperture toward the substrate” of 
Although not specifically pointed out by Applicants’ remark, the examiner considers the support of this amendment is in [0045].
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5-9, 12, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over McGRAW et al. (US 20150380648, from IDS, hereafter ‘648), in view of Kerr et al. (US 20090081366, hereafter ‘366). Or Claims 1-3, 6-9, 12, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over ‘366 in view of ‘648.
‘648 teaches all limitations of:
	Claim 1: a nozzle assembly 400 (Fig. 4, [0087], the claimed “A device comprising: a depositor block comprising: one or more depositors”, Fig. 4 shows one depositors while Fig. 14-16 show multiple depositors),
	The exhaust channel 402 may be connected to a vacuum source, i.e., a source of pressure lower than that of the region between the nozzle (e.g., an aperture of the delivery channel 401) and the substrate 302 ([0089], the claimed “wherein each depositor comprises: a first exhaust aperture in fluid communication with a first exhaust channel”); 
A delivery channel 401 may be adjacent to, or surrounded by one or more exhaust channels 402. A delivery gas transporting a material to be deposited on a substrate 302 may be ejected from an aperture of the delivery channel 401 toward the substrate 302 ([0087], 2nd sentence, the claimed “a first aperture arranged on one side of the first exhaust aperture, with no apertures disposed between the first exhaust aperture and each of the first aperture”); 
	A confinement gas 403 may be provided in a direction opposing the flow of material ejected from the aperture of the delivery channel of the nozzle. The confinement gas 403 may be provided from a source, such as a nozzle, an ambient source, or the like, from a location below the nozzle (i.e., between an aperture of the nozzle and the substrate 302) and adjacent to the nozzle and/or the exhaust channel 402 ([0087], 4th-5th sentences, the claimed “a first confinement gas channel; and a second confinement gas channel; wherein the first delivery aperture is disposed between the first exhaust channel and the first confinement gas channel; and wherein the first exhaust aperture and the first confinement gas channel are positioned relative to one another to cause a flow of material from the first delivery aperture to the first exhaust channel when the material to be deposited on the substrate is ejected from the first delivery aperture toward the substrate” and as shown in Fig. 4).


Claim 1: (first) and second delivery apertures arranged on either side of the first exhaust aperture such that the first exhaust aperture is disposed between the first and second delivery apertures, with no apertures disposed between the first exhaust aperture and each of the (first) and second delivery apertures; 
and the second delivery aperture is disposed between the first exhaust channel and the second confinement gas channel
(wherein the first exhaust aperture and the first confinement gas channel are positioned relative to one another to cause a flow of material from the first delivery aperture to the first exhaust channel when material is ejected from the first delivery aperture) and the second delivery aperture (toward the substrate).
	
‘366 is an analogous art in the field of DELIVERY DEVICE FOR DEPOSITION (title), apparatus for atomic layer deposition onto a substrate using a distribution or delivery head directing simultaneous gas flows onto a substrate ([0002]). ‘366 teaches that each output channel 12 is in gaseous flow communication with one of gas inlet conduits 14, 16 or 18 as shown in FIG. 3. Each output channel 12 delivers typically a first reactant gaseous material O, or a second reactant gaseous material M, or a third inert gaseous material I (Fig. 3, [0101]), an elongated exhaust channel 154 need not be 

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have replaced the delivery channel 401 that may be adjacent to, or surrounded by one or more exhaust channels 402 in Fig. 4 of ‘648 with one exhaust channel between every two reactant delivery channels, as taught by ‘366, for the purpose of uniform delivery of gases, as taught by ‘366 ([0030]).

	‘648 further teaches the limitations of:
	Claim 2: The exhaust channel 402 may be connected to a vacuum source, i.e., a source of pressure lower than that of the region between the nozzle (e.g., an aperture of the delivery channel 401) and the substrate 302 ([0089], the claimed “wherein the first exhaust channel comprises a fluid path between a source of low pressure and a region under the depositor block”, also taught by ‘366).
	Claim 3: The confinement gas provided to the region between the nozzle assembly 400 and the substrate 302 ([0087], 2nd last sentence, the claimed “wherein the first confinement gas channel comprises a region between the depositor block and the substrate”).
wherein the second confinement gas channel comprises a region between the depositor block and the substrate, wherein the first delivery aperture, the second delivery aperture, and the first exhaust aperture are disposed between the first confinement gas channel and the second confinement gas channel” of claim 5, “wherein the depositor block comprises: a first confinement gas aperture in fluid communication with the first confinement gas channel; wherein the first delivery aperture is disposed between the first confinement gas aperture and the first exhaust aperture” of claim 6, “wherein the first delivery aperture, the second delivery aperture, and the exhaust aperture are disposed between the first confinement gas aperture and the second confinement gas aperture and there are no confinement gas apertures between the first confinement gas aperture and the second confinement gas aperture” of claim 7.
	Claim 8: The confinement gas provided to the region between the nozzle assembly 400 and the substrate 302 ([0087], 2nd last sentence, the claimed “wherein each of the first confinement gas channel and the second confinement gas channel comprises a fluid path between a region under the depositor block”), The nozzle block may include one or more confinement gas apertures in fluid communication with the confinement gas source ([0124], intrinsically having a higher pressure for the flow of gas, the claimed “and a source of pressure higher than the pressure in the region under the depositor block”).
Claim 9: The confinement gas provided to the region between the nozzle assembly 400 and the substrate 302 ([0087], 2nd last sentence, the claimed “wherein the  The nozzle block may include one or more confinement gas apertures in fluid communication with the confinement gas source ([0124], intrinsically having a higher pressure for the flow of gas, the claimed “and a source of pressure higher than the pressure in the region under the depositor block”).
	Claim 12: Organic vapors entrained in an inert delivery gas may be ejected from a nozzle and impinge on a substrate where the vapors condense, resulting in a deposited film ([0106]), The deposition flow may include organic material entrained in a carrier gas ([0155], the claimed “wherein the flow of material comprises carrier gas and material entrained in the carrier gas and ejected from the first delivery aperture that did not adsorb to the substrate after being ejected from the first delivery aperture toward the substrate”, not only the source vapor type is an intended use of the apparatus, most reactions are incomplete deposition and some residue reactant are not adsorbed).
Claim 22: Fig. 14E shows the claimed “wherein each of the first and second delivery apertures and the exhaust aperture extends to a common bottom surface of the depositor block”, also taught by ‘366, Fig. 1.

	The combination of ‘648 and ‘366 further teaches the limitations of:
	Claim 18: confinement gas comes from two ends only in ‘648 (the claimed “wherein there are no confinement gas apertures between the first delivery aperture and 
	Claim 19: Fig. 3 of ‘366 shows the claimed “wherein there are no delivery apertures between the first delivery aperture and the second delivery aperture”.  
	Claim 20: the confinement apertures are just the horizontal gap between the delivery apertures and the substrate (the claimed “wherein there are no delivery apertures other than the first and second delivery apertures between the first confinement gas aperture and the second confinement gas aperture”).  
	Claim 21: as the confinement apertures are just the horizontal gap between the delivery apertures and the substrate, Fig. 14E of ‘648 modified by ‘366 would have had the claimed “wherein the one or more depositors comprises a first depositor and a second depositor, and the second confinement gas channel of the first depositor is the first confinement gas channel of the second depositor”.  

	Alternatively, ‘366 can be applied as the primary reference. ‘366 teaches the limitations of claim 1 except confinement gas. ‘648 teach confinement gas. The motivation is confinement of gas from contamination, as taught by ‘648 ([0085]).
Response to Arguments
Applicant's arguments filed 03/01/2022 have been fully considered but they are not convincing in light of the new grounds of rejection above.
	Applicants argue that Lee ‘945 does not teach the new limitations, no motivation to replace the arrangement of ‘648, does not teach confinement channels.
	These arguments are not persuasive.

	However, the examiner decides to apply combination of ‘648 with ‘366 for more clearly showing the claimed limitations in the combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20070228470 is cited for a vacuum pump channel between each gas delivery channel ([0085], last sentence).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.